Citation Nr: 0927808	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-13 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

This matter was previously before the Board in April 2008 and 
was remanded for procedural development.  This matter was 
again before the Board in November 2008.  At the latter time, 
the Board denied the Veteran's petition to reopen his claim 
for service connection for prostatitis.

The Veteran appealed the Board's November 2008 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2009, the Veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion for Remand (Joint 
Motion).  In a June 2009 Order, the Court granted the motion, 
vacated the Board's November 2008 decision, and remanded the 
matter to the Board for action consistent with the Joint 
Motion. 

The Board also notes that in a statement made by the 
Veteran's representative in a July 2009 Brief, it was 
asserted that, in light of the Court's decision in Clemons v. 
Shinseki, 23 Vet. App. 1, 4 (2009), the Veteran's October 
2003 claim to reopen encompassed a petition to reopen his 
service connection claim for a urethritis disorder as well as 
a petition to reopen his prostate disability claim.  
Additionally, the record contains a VA Form 119, Report of 
Contact, with the Veteran, dated in July 2008.  This VA Form 
119 indicates that the Veteran wants to file a claim for 
service connection for sleep apnea.  The Board notes that the 
RO has not yet adjudicated these issues.  Therefore, they are 
not properly before the Board.  As such, these matters are 
referred to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

The May 2009 Joint Motion notes that a December 2003 Veterans 
Claims Assistance Act of 2000 (VCAA) notification letter of 
record is not adequate in light of Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  With respect to the content of the VCAA 
notice for reopening claims, the Court in Kent held that the 
Secretary must look at the bases for the denial in the prior 
decision and provide the appellant with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In this regard, the Joint Motion stated that the 
December 2003 VCAA letter failed to discuss or advise the 
Veteran of the bases of the earlier July 1990 RO rating 
decision that denied the Veteran's original claim for service 
connection for a disability of the prostate.  As such, the 
Board finds that a remand is necessary so that corrective 
notice can be sent to the Veteran to comply.

Additionally, the Joint Motion notes that a January 2007 VA 
examination report is inadequate because the VA examiner 
failed to provide sufficient detail regarding whether there 
were signs or symptoms of chronic prostatitis in service.  
The Joint Motion also notes that the January 2007 VA examiner 
did not adequately explain whether infectious gonococcal 
urethritis could be "signs or symptoms of chronic 
prostatitis."  Lastly, the Joint Motion notes that the 
January 2007 VA examiner's opinion did not provide a full 
explanation or rationale as to why infectious gonococcal 
urethritis could or could not lead to prostatitis, 
particularly given the Veteran's diagnosis of acute 
prostatitis shortly after service.  In light of the 
inadequate January 2007 VA examination and report thereof, 
the Joint Motion indicates that another examination must be 
provided to the appellant.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (noting that once the Secretary 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one); see also 38 C.F.R. § 4.2 (2008) (noting that if the 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).  In light of the 
foregoing, the Board finds that a remand is necessary to 
obtain an adequate medical opinion regarding the appellant's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for prostatitis, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2008), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Kent v. Nicholson, 
20 Vet. App. 1 (2006), and any other 
applicable legal precedent.  

The Veteran must be apprised of what the 
evidence must show to support a claim for 
service connection and the division of 
responsibility between him and VA in 
obtaining the evidence.  Include an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date in the event of 
award of any benefit sought, per 
Dingess/Hartman.

The Veteran must be specifically informed 
of what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for prostatitis that were found 
insufficient in the previous final denial 
in July 1990.

2.  After associating with the Veteran's 
claims folder any information/evidence 
received in response to the above VCAA 
notice letter, schedule the Veteran for a 
VA examination at the appropriate VA 
facility and please forward the Veteran's 
claims folder to the VA examiner for 
review. 

The reviewing VA physician must be 
requested to specifically opine as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran's current prostatitis 
had its onset during active service.

The VA examiner is specifically asked to:  
1) provide sufficient detail regarding 
whether there were signs or symptoms of 
chronic prostatitis in service; 2) 
explain whether infectious gonococcal 
urethritis could be "signs or symptoms 
of chronic prostatitis" and 3) provide a 
full explanation or rationale as to why 
infectious gonococcal urethritis could or 
could not lead to prostatitis, given the 
Veteran's diagnosis of acute prostatitis 
shortly after service.

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, 
established medical principles, and the 
evidence of record.  The clinician should 
review the claims folder and this fact 
should be noted in the accompanying 
medical report.  References should be 
made to documents/medical reports of 
record, as necessary.

3.  Thereafter, readjudicate the issue on 
appeal of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for prostatitis.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should then be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Court or the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B 
and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



